DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-3, 5, 11-13 and 15) in the reply filed on 19 April 2022 is acknowledged.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology. The language of the abstract should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means,” “comprising,” “comprises” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3, 5, 13 and 15 are objected to because of the following informalities. 

Claims 3, 5, 13 and 15 recite “the rotor blade” and depend from claims 1 and 11, respectively, which recite “at least one rotor blade;” for claim terminology consistency purposes, it is respectfully recommended to recite “the at least one rotor blade” in claims 3, 5, 13 and 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughn et al – hereafter Vaughn – (US 20200115036 A1).

Regarding claim 1, Vaughn teaches a rotor system (Fig.1, 120) comprising:
a rotor duct (Fig.1, 122);
at least one rotor blade (Fig.1, 121), wherein the at least one rotor blade comprises an outboard end (Fig.2B);
a tip extension mechanism (Fig.4A-D, 430) affixed at the outboard end of the at least one rotor blade, wherein the tip extension mechanism comprises at least one shim (Fig.4A-B, 432), the at least one rotor blade with the tip extension mechanism affixed thereto comprising an extended rotor blade (Fig.4A-D); and
a blade tip (Fig.4A-D, 434) affixed to an outboard end of the extended rotor blade, wherein the blade tip is affixed to the extended rotor blade via at least one removable fastener (Fig.4B-C, 411/431).

Regarding claim 3, Vaughn further teaches the tip extension mechanism and the blade tip are affixed to the rotor blade with at least one mechanical fastener (Fig.4B, 431).

Regarding claim 5, Vaughn further teaches the at least one mechanical fastener is aligned with a spanwise direction of the rotor blade (Fig.4C).

Regarding claim 11, Vaughn further teaches an aircraft (Fig.1) comprising:
a fuselage (Fig.1, 102); and
at least one rotor system (Fig.1, 120), the at least one rotor system comprising:
a rotor duct (Fig.1, 122);
at least one rotor blade (Fig.1, 121), wherein the at least one rotor blade comprises an outboard end (Fig.2B);
a tip extension mechanism (Fig.4A-D, 430) affixed at the outboard end of the at least one rotor blade, wherein the tip extension mechanism comprises at least one shim (Fig.4A-B, 432), the at least one rotor blade with the tip extension mechanism affixed thereto comprising an extended rotor blade (Fig.4A-D); and
a blade tip (Fig.4A-D, 434) affixed to an outboard end of the extended rotor blade, wherein the blade tip is affixed to the extended rotor blade via at least one removable fastener (Fig.4B-C, 411/431).

Regarding claim 13, Vaughn further teaches the tip extension mechanism and the blade tip are affixed to the rotor blade with at least one mechanical fastener (Fig.4B, 431).

Regarding claim 15, Vaughn further teaches the at least one mechanical fastener is aligned with a spanwise direction of the rotor blade (Fig.4C).
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
the at least one shim comprises one or more peelable layers such that a thickness thereof is reduceable by peeling away one or more of the peelable layers;
the closest prior art (Vaughn) discloses only one shim and there is no indication from the disclosure that said one shim could be modified to include a plurality of peelable layers as claimed;
no other prior art reference was found disclosing the claimed one or more peelable layer to reduce a thickness that could be used in combination with Vaughn by establishing a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745